Exhibit 10.3

WARRANT TO PURCHASE COMMON STOCK

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES
LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR SUCH LAWS.

THIS INSTRUMENT IS ISSUED PURSUANT TO AND SUBJECT TO THE RESTRICTIONS ON
TRANSFER AND OTHER PROVISIONS OF (1) AN INVESTMENT AGREEMENT, DATED AS OF March
27, 2019 (as the same may be amended, restated, modified or supplemented from
time to time), BY AND BETWEEN THE ISSUER OF THESE SECURITIES AND AMAZON.COM,
INC., A DELAWARE CORPORATION, A COPY OF WHICH IS ON FILE WITH THE ISSUER AND (2)
AN AMENDED AND RESTATED STOCKHOLDERS AGREEMENT, DATED AS OF March 27, 2019 (as
the same may be amended, restated, modified or supplemented from time to time),
BY AND BETWEEN THE ISSUER OF THESE SECURITIES AND AMAZON.COM, INC.  THE
SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT BE SOLD OR OTHERWISE
TRANSFERRED EXCEPT IN COMPLIANCE WITH SAID AGREEMENTS.  ANY SALE OR OTHER
TRANSFER NOT IN COMPLIANCE WITH SAID AGREEMENTS WILL BE VOID.

WARRANT
to purchase
6,632,576
Shares of Common Stock of
Atlas Air Worldwide Holdings, Inc.
a Delaware Corporation

Issue Date: March 27, 2019

1.Definitions

.  Unless the context otherwise requires, when used herein the following terms
shall have the meanings indicated.

“A&R ATSA” means that certain Amended and Restated Air Transportation Services
Agreement, by and between Atlas Air, Inc. and Amazon.com Services, Inc., dated
as of March 27, 2019, as the same may be amended, restated, modified or
supplemented from time to time.

“Affiliate” has the meaning ascribed to it in the Investment Agreement.

“Aggregate Consideration” has the meaning ascribed to it in Section 12(ii).

“Amazon” means Amazon.com, Inc., a Delaware corporation.

“Antitrust Clearance”, as of any time with respect to any number of Warrant
Shares, means (a) prior to such time, the expiration or termination of the
waiting period under the HSR Act and

 

--------------------------------------------------------------------------------

 

the receipt of all exemptions, authorizations, consents or approvals, the making
of all filings and the giving of all notices, and the expiration of all waiting
periods, pursuant to any other Antitrust Laws, in each case to the extent
required with respect to the exercise of this Warrant with respect to such
number of Warrant Shares at such time, and (b) the absence at such time of any
applicable law or temporary restraining order, preliminary or permanent
injunction or other judgment, order, writ, injunction, legally binding agreement
with a Governmental Entity, stipulation, decision or decree issued by any court
of competent jurisdiction or other legal restraint or prohibition under any
Antitrust Law, in each case that has the effect of preventing the exercise of
this Warrant with respect to such number of Warrant Shares at such time.

“Antitrust Law” has the meaning ascribed to it in the Investment Agreement.

“Appraisal Procedure” means a procedure whereby two independent, nationally
recognized appraisers, one chosen by the Corporation and one by the
Warrantholder, shall mutually agree upon the determinations then the subject of
appraisal.  Each party shall deliver a notice to the other appointing its
appraiser within 15 days after the Appraisal Procedure is invoked.  If within 30
days after appointment of the two appraisers they are unable to agree upon the
amount in question, a third independent, nationally recognized appraiser shall
be chosen within 10 days thereafter by the mutual consent of such first two
appraisers or, if such two first appraisers fail to agree upon the appointment
of a third appraiser, such appointment shall be made by the American Arbitration
Association, or any organization successor thereto, from a panel of arbitrators
having experience in appraisal of the subject matter to be appraised.  In such
event, the decision of the third appraiser so appointed and chosen shall be
given within 30 days after the selection of such third appraiser.  If three
appraisers shall be appointed and the determination of one appraiser is
disparate from the middle determination by more than twice the amount by which
the other determination is disparate from the middle determination, then the
determination of such appraiser shall be excluded, the remaining two
determinations shall be averaged and such average shall be binding and
conclusive upon the Corporation and the Warrantholder; otherwise, the average of
all three determinations shall be binding upon the Corporation and the
Warrantholder.  The costs of conducting any Appraisal Procedure shall be borne
50% by the Corporation and 50% by the Warrantholder.

“Assumed Payment Amount” has the meaning ascribed to it in Section 12(iv).

“Attribution Parties” has the meaning ascribed to it in Section 14(a).

“Board of Directors” means the board of directors of the Corporation.

“Business Combination” means a merger, consolidation, statutory share exchange,
reorganization, recapitalization or similar extraordinary transaction (which may
include a reclassification) involving the Corporation, in which the Common Stock
is converted into, exchanged for or purchased for a different number, type or
amount of shares of stock or other securities or property (including cash).

“Business Day” has the meaning ascribed to it in the Investment Agreement.

“Call Options” has the meaning ascribed to “Existing Call Options” in the
Investment Agreement.

-2-

--------------------------------------------------------------------------------

 

 

“Cash Exercise” has the meaning set forth in Section 3(ii).

“Cashless Exercise” has the meaning set forth in Section 3(ii).

“Cashless Exercise Ratio” with respect to any exercise of this Warrant means a
fraction (i) the numerator of which is the excess of (x) the VWAP for the Common
Stock for the 30 Trading Days immediately preceding such exercise date over (y)
the Exercise Price, and (ii) the denominator of which is the VWAP for the Common
Stock for the 30 Trading Days immediately preceding such exercise date.

“Change of Control Transaction” means (a) any transaction or series of related
transactions as a result of which any Person or group of Persons within the
meaning of Section 13(d)(3) of the Exchange Act (excluding the Warrantholder or
any of its Affiliates) becomes the beneficial owner, directly or indirectly, of
30% or more of the outstanding Equity Interests (measured by either voting power
or economic interests) of the Corporation, (b) any transaction or series of
related transactions in which the stockholders of the Corporation immediately
prior to such transaction or series of related transactions (the
“Pre-Transaction Stockholders”) cease to beneficially own, directly or
indirectly, at least 70% of the outstanding Equity Interests (measured by either
voting power or economic interests) of the Corporation or in the surviving or
resulting entity of such transaction; provided that this clause (b) shall not
apply if (i) such transaction or series of related transactions is an
acquisition by the Corporation effected, in whole or in part, through the
issuance of Equity Interests of the Corporation, (ii) such acquisition does not
result in a Person or group of Persons within the meaning of Section 13(d)(3) of
the Exchange Act beneficially owning, directly or indirectly, a greater
percentage of the outstanding Equity Interests (measured by either voting power
or economic interests) of the Corporation than the Warrantholder and its
Affiliates, and (iii) the Pre-Transaction Stockholders continue to beneficially
own, directly or indirectly, at least 60% of the outstanding Equity Interests
(measured by voting power and economic interests) of the Corporation, (c)
individuals who constitute the Continuing Directors, taken together, ceasing for
any reason to constitute at least a majority of the Board of Directors or (d)
any sale or lease or exchange, transfer, license or disposition of a business,
deposits or assets that constitute 30% or more of the consolidated assets,
revenues, net income or deposits of the Corporation in any transaction or series
of related transactions (other than (i) sales or leases of aircraft in the
ordinary course of business or (ii) with respect to Polar Air Cargo Worldwide,
Inc. or any of its subsidiaries or any of their assets or businesses).

“Common Stock” means the Common Stock, $0.01 par value per share, of the
Corporation.

“Company Stockholder” has the meaning ascribed to it in the Investment
Agreement.

“Continuing Directors” means the directors of the Corporation on the date hereof
and each other director, if, in each case, (a) such other director’s appointment
or nomination for election to the Board of Directors is recommended by more than
50% of the Continuing Directors or more than 50% of the members of the
Nominating and Governance Committee of the Board of Directors that are
Continuing Directors or (b) Amazon and its subsidiaries shall have voted any
shares of Common Stock in favor of the election of such other director to the
Board of Directors.

-3-

--------------------------------------------------------------------------------

 

“conversion” has the meaning ascribed to it in Section 12(ii).

“Convertible Note Warrants” has the meaning ascribed to “Existing Convertible
Note Warrants” in the Investment Agreement.

“Convertible Notes” has the meaning ascribed to it in the Investment Agreement.

“convertible securities” has the meaning ascribed to it in Section 12(ii).

“Corporation” means Atlas Air Worldwide Holdings, Inc., a Delaware corporation.

“DOT” has the meaning ascribed to it in the Investment Agreement.

“Equity Interests” means any and all (a) shares, interests, participations or
other equivalents (however designated) of capital stock or other voting
securities of a corporation, any and all equivalent or analogous ownership (or
profit) or voting interests in a Person (other than a corporation), (b)
securities convertible into or exchangeable for shares, interests,
participations or other equivalents (however designated) of capital stock or
voting securities of (or other ownership or profit or voting interests in) such
Person, and (c) any and all warrants, rights or options to purchase any of the
foregoing, whether voting or nonvoting, and, in each case, whether or not such
shares, interests, participations, equivalents, securities, warrants, options,
rights or other interests are authorized or otherwise existing on any date of
determination.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“Exercise Period” has the meaning set forth in Section 3(ii).

“Exercise Price” means $52.90.

“Expiration Time” has the meaning set forth in Section 3(ii).

“Fair Market Value” means, with respect to any security or other property, the
fair market value of such security or other property as determined by the Board
of Directors, acting in good faith and evidenced by a written notice delivered
promptly to the Warrantholder (which written notice shall include certified
resolutions of the Board of Directors in respect thereof).  If the Warrantholder
objects in writing to the Board of Director’s calculation of fair market value
within ten (10) Business Days of receipt of written notice thereof and the
Warrantholder and the Corporation are unable to agree on fair market value
during the 10-day period following the delivery of the Warrantholder objection,
the Appraisal Procedure may be invoked by either the Corporation or the
Warrantholder to determine Fair Market Value by delivering written notification
thereof not later than the 30th day after delivery of the Warrantholder
objection.  For the avoidance of doubt, the Fair Market Value of cash shall be
the amount of such cash.

“Governmental Entity” has the meaning ascribed to it in the Investment
Agreement.

“HSR Act” has the meaning ascribed to it in the Investment Agreement.

-4-

--------------------------------------------------------------------------------

 

“Initial Number” has the meaning ascribed to it in Section 12(ii).

“Investment Agreement” means the Investment Agreement, dated as of March 27,
2019, as it may be amended from time to time, by and between the Corporation and
Amazon, including all annexes, schedules and exhibits thereto.

“Issued Amazon Warrants” has the meaning ascribed to it in the Investment
Agreement.

“Market Price” means, with respect to the Common Stock or any other security, on
any given day, the last sale price, regular way, or, in case no such sale takes
place on such day, the average of the closing bid and asked prices, regular way,
of the Common Stock or of such security, as applicable, on The NASDAQ Global
Select Market on such day.  If the Common Stock or such security, as applicable,
is not listed on The NASDAQ Global Select Market as of any date of
determination, the Market Price of the Common Stock or such security, as
applicable, on such date of determination means the closing sale price on such
date as reported in the composite transactions for the principal U.S.  national
or regional securities exchange on which the Common Stock or such security, as
applicable, is so listed or quoted, or, if no closing sale price is reported,
the last reported sale price on such date on the principal U.S.  national or
regional securities exchange on which the Common Stock or such security, as
applicable, is so listed or quoted, or if the Common Stock or such security, as
applicable, is not so listed or quoted on a U.S.  national or regional
securities exchange, the last quoted bid price on such date for the Common Stock
or such security, as applicable, in the over-the-counter market as reported by
OTC Markets Group Inc. or similar organization, or, if that bid price is not
available, the Market Price of the Common Stock or such security, as applicable,
on that date shall mean the Fair Market Value per share as of such date of the
Common Stock or such security.  For the purposes of determining the Market Price
of the Common Stock or any such security, as applicable, on the Trading Day
preceding, on or following the occurrence of an event, (a) that Trading Day
shall be deemed to commence immediately after the regular scheduled closing time
of trading on the applicable exchange, market or organization, or, if trading is
closed at an earlier time, such earlier time and (b) that Trading Day shall end
at the next regular scheduled closing time, or if trading is closed at an
earlier time, such earlier time (for the avoidance of doubt, and as an example,
if the Market Price is to be determined as of the last Trading Day preceding a
specified event and the closing time of trading on a particular day is 4:00
p.m.  and the specified event occurs at 5:00 p.m.  on that day, the Market Price
would be determined by reference to such 4:00 p.m.  closing price).

“New Shares” has the meaning ascribed to it in Section 12(vi).

“Other Voting Securities” means, other than (a) Common Stock (and, for the
avoidance of doubt, Common Stock expressly excludes, and “Other Voting
Securities” expressly includes, any separate class or series of common stock of
the Corporation with the right to vote in the election of any directors of the
Corporation or otherwise on any other matters (whether separately as a class or
series, or together with shares of Common Stock) with respect to which Common
Stock is entitled to vote), (b) any rights issued (or any securities issued in
respect of such rights) in connection with the adoption of a stockholder rights
plan in customary form (including with respect to the receipt of such rights in
respect of shares of Common Stock (including Warrant Shares) issued subsequent
to the initial dividend or distribution of such rights), or (c) any securities
issued to directors, advisors, employees or consultants of the Corporation
pursuant to a stock

-5-

--------------------------------------------------------------------------------

 

option plan, employee stock purchase plan, restricted stock plan, other employee
benefit plan or similar compensatory arrangement or agreement approved by the
Board of Directors, any (i) securities with the right to vote in the election of
any directors of the Corporation or otherwise on any other matters (whether
separately as a class or series, or together with shares of Common Stock) with
respect to which Common Stock is entitled to vote, and (ii) securities
convertible into or exchangeable for any such securities, and any and all
warrants, rights or options to purchase any of the foregoing.

“Permitted Transactions” has the meaning ascribed to it in Section 12(ii).

“Permitted Transferee” has the meaning ascribed to it in the Stockholders
Agreement.

“Person” has the meaning given to it in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.

“Post-Issuance Adjustment” has the meaning set forth in Section 12(ii).

“Pricing Date” has the meaning set forth in Section 12(ii).

“Qualifying Business Combination” has the meaning set forth in Section 13.

“Refinancing Cap” means, at the time of any issuance of Refinancing Convertible
Notes in respect of any outstanding Convertible Notes, the total number of
shares of Common Stock that would be issuable upon conversion of such
outstanding Convertible Notes at such time, net of the total number of shares of
Common Stock deliverable to the Corporation upon the exercise of the
corresponding Call Options at such time.  For the avoidance of doubt, the
Refinancing Cap will be reduced on a share-for-share basis by any shares of
Common Stock issued by the Corporation to the holders of the Convertible Notes
prior to or in connection with any such refinancing that results in a top-up
adjustment to the Warrantholder pursuant to Section 12(vi).

“Refinancing Convertible Notes” has the meaning set forth in Section 12(vi).

“Replacement Cap” means, at the time of the replacement of any Convertible Note
Warrants with any Replacement Warrants, the total number of unissued shares of
Common Stock that remain issuable upon the exercise of such Convertible Note
Warrants at such time and with respect to which such Convertible Note Warrants
will expire and be cancelled upon such replacement.  For the avoidance of doubt,
the Replacement Cap will be reduced on a share-for-share basis by any shares of
Common Stock issued by the Corporation to the holders of the Convertible Note
Warrants prior to or in connection with any such replacement that results in a
top-up adjustment to the Warrantholder pursuant to Section 12(vi).

“Replacement Hedging Arrangement” has the meaning set forth in Section 12(vi).

“Replacement Warrants” has the meaning set forth in Section 12(vi).

“Repurchases” means any transaction or series of related transactions to
purchase Equity Interests of the Corporation or any of its subsidiaries by the
Corporation or any subsidiary thereof for a purchase price greater than Fair
Market Value pursuant to any tender offer or exchange offer

-6-

--------------------------------------------------------------------------------

 

(whether or not subject to Section 13(e) or 14(e) of the Exchange Act or
Regulation 14E promulgated thereunder), whether for cash, Equity Interests of
the Corporation, other securities of the Corporation, evidences of indebtedness
of the Corporation or any other Person or any other property (including Equity
Interests, other securities or evidences of indebtedness of a subsidiary), or
any combination thereof, effected while this Warrant is outstanding.

“SEC” means the U.S.  Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

“Stockholders Agreement” means the Amended and Restated Stockholders Agreement,
dated as of March 27, 2019, as it may be amended from time to time, by and
between the Corporation and Amazon, including all annexes, schedules and
exhibits thereto, as the same may be amended, restated, modified or supplemented
from time to time.

“Subject Adjustment” has the meaning set forth in Section 12(viii).

“Subject Record Date” has the meaning set forth in Section 12(viii).

“subsidiary” has the meaning ascribed to it in the Investment Agreement.

“Top-Up Issuance” has the meaning set forth in Section 12(vi).

“Top-Up Number” means, with respect to any Top-Up Issuance, the number obtained
by multiplying (x) 0.174 by (y) the number of New Shares issued in such Top-Up
Issuance by (z) the portion of the Warrant (expressed as a percentage of the
Warrant) which has not been cancelled pursuant to the Investment Agreement or
Section 3(v) of this Warrant at the time of the Top-Up Issuance.  In the event
that the Top-Up Number is being calculated as a result of the issuance of New
Shares upon the conversion of any Refinancing Convertible Notes, the maximum
aggregate number of New Shares that may be included in clause (y) of the
foregoing formula shall not exceed the Refinancing Cap for such Refinancing
Convertible Notes, and in the event that the Top-Up Number is being calculated
as a result of the issuance of New Shares upon the exercise of any Replacement
Warrants, the maximum aggregate number of New Shares that may be included in
clause (y) of the foregoing formula shall not exceed the Replacement Cap.

“Trading Day” means a day on which The NASDAQ Global Select Market is open for
trading.

“Transaction Documents” has the meaning ascribed to it in the Investment
Agreement.

“Vesting Date” means the last day of each calendar quarter and the second
Business Day immediately preceding the Expiration Time.

“Vesting Events” shall occur for every $6,850,000 in the aggregate that is
received by the Corporation and/or its Affiliates from Amazon and/or its
Affiliates during the term of the A&R ATSA and after the occurrence of the
Warrant‑B Vesting Condition in connection with one or more transactions
(including payments from third parties to the Corporation and/or its Affiliates

-7-

--------------------------------------------------------------------------------

 

in respect of any Charters (as defined in the A&R ATSA) pursuant to the A&R
ATSA, all of which payments will be deemed to be payments by Amazon and/or
Affiliates to the Corporation and/or its Affiliates for purposes of vesting
hereunder subject to clause (b) below), (a) other than (x) for the leasing and
operation of the Existing Aircraft (as defined in the A&R ATSA) leased by Amazon
and/or one of its Affiliates and operated by the Corporation or a Corporation
provider pursuant to the A&R ATSA and (y) payments received as reimbursements of
costs incurred by the Corporation and/or its Affiliates on behalf of Amazon
and/or its Affiliates pursuant to Section 2.6 of the A&R ATSA (exclusive of any
markup above actual cost by the Corporation and/or its Affiliates) and (b) in
the case of Charters, net of any amounts related to fuel and any commissions or
other remuneration paid by the Corporation and/or its Affiliates to Amazon
and/or its Affiliates; provided, that, the vesting of Warrant Shares shall only
occur on a Vesting Date.  For the avoidance of doubt, Vesting Events shall stop
occurring once Vesting Events have occurred which would cause the total number
of Warrant Shares authorized under Section 2 to be vested on the next Vesting
Date, and if a given Vesting Event would cause the number of shares that would
vest on the next Vesting Date to increase over this threshold, then only the
number of shares up to and including the total number of Warrant Shares
authorized under Section 2 shall vest on the next Vesting Date in respect of
such Vesting Event.

“VWAP” means the volume weighted average price per share of Common Stock on The
NASDAQ Global Select Market (as reported by Bloomberg L.P. (or its successor)
or, if not available, by another authoritative source mutually agreed by the
Corporation and Amazon) in respect of the period from the scheduled open of
trading until the scheduled close of trading of the primary trading session on
such trading day.  

“Warrant” means this Warrant, issued pursuant to the Investment Agreement.

“Warrant‑B Vesting Condition” means the date upon which aggregate payments have
been made by Amazon and its Affiliates such that all of the shares of Common
Stock exercisable under that certain Warrant to purchase 3,750,000 Shares of
Common Stock of the Corporation, issued as of May 4, 2016 (“Warrant-B”), have
vested in full notwithstanding that such vesting may not occur until the end of
the calendar quarter in which such payment was made. For the avoidance of doubt,
“Warrant-B Vesting Condition” shall not include the vesting of Warrant-B as a
result of a Change of Control Transaction pursuant to the terms thereof.

“Warrant Shares” has the meaning set forth in Section 2.

“Warrantholder” has the meaning set forth in Section 2.

2.Number of Warrant Shares; Exercise Price

.  This certifies that, for value received, Amazon or its permitted assigns (the
“Warrantholder”) is entitled, upon the terms hereinafter set forth, to acquire
from the Corporation, in whole or in part, up to an aggregate of 6,632,576 fully
paid and nonassessable shares of Common Stock (the “Warrant Shares”), at a
purchase price per share of Common Stock equal to the Exercise Price.  The
Warrant Shares and the Exercise Price are subject to adjustment as provided
herein (including under Section 3(ii) and Section 12 hereof), and all references
to “Common Stock,” “Warrant Shares” and “Exercise Price” herein shall be deemed
to include any such adjustment or series of adjustments.

-8-

--------------------------------------------------------------------------------

 

3.Vesting; Exercise of Warrant; Term; Other Agreements; Cancellation

.

(i)Upon (A) each Vesting Date, increments of 45,428 Warrant Shares shall vest
with respect to each Vesting Event (if any) that has occurred since the later of
the Issue Date and the immediately preceding Vesting Date and (B) the
consummation of a Change of Control Transaction (unless the A&R ATSA shall have
been terminated by Amazon pursuant to Section 4.2 thereof or the Warrant B
Vesting Condition has not then been satisfied), all Warrant Shares which are not
then vested shall vest fully and become non-forfeitable and immediately
exercisable.  The Corporation shall deliver to the Warrantholder on the Business
Day immediately following any of the foregoing events a Notice of Vesting Event
in the form attached as Annex A hereto with respect to the number of Warrant
Shares so vested (if any); provided that neither the delivery, nor the failure
of the Corporation to deliver, such Notice of Vesting Event shall affect or
impair Amazon’s rights or the Corporation’s obligations hereunder.  In the event
of any change in the number of Warrant Shares in accordance with the terms of
this Warrant, such change shall be allocated to the vested and unvested portions
of this Warrant based on the proportion of Warrant Shares that had vested
immediately prior to such change to the total number of Warrant Shares.

(ii)Subject to Section 2, Section 12(v) and Section 13, as well as the DOT
notification and the receipt of the Antitrust Clearance, each if applicable, the
right to purchase Warrant Shares represented by this Warrant is exercisable, in
whole or in part by the Warrantholder, at any time or from time to time from and
after the applicable Vesting Date with respect to such Warrant Shares, but in no
event later than 5:00 p.m., New York City time, on March 27, 2026 (such time,
the “Expiration Time” and such period from and after the applicable Vesting Date
through the Expiration Time, the “Exercise Period”), by (A) the surrender of
this Warrant and the Notice of Exercise attached as Annex B hereto, duly
completed and executed on behalf of the Warrantholder, at the principal
executive office of the Corporation located at 2000 Westchester Avenue,
Purchase, NY 10577 Attn: Adam R.  Kokas, EVP, General Counsel  & Secretary (or
such other office or agency of the Corporation in the United States as it may
designate by notice in writing to the Warrantholder), and (B) payment of the
Exercise Price for the Warrant Shares thereby purchased by, at the sole election
of the Warrantholder, either: (i) tendering in cash, by certified or cashier’s
check payable to the order of the Corporation, or by wire transfer of
immediately available funds to an account designated by the Corporation (such
manner of exercise, a “Cash Exercise”) or (ii) without payment of cash, by
reducing the number of Warrant Shares obtainable upon the exercise of this
Warrant (either in full or in part, as applicable) and payment of the Exercise
Price in cash so as to yield a number of Warrant Shares obtainable upon the
exercise of this Warrant (either in full or in part, as applicable) equal to the
product of (x) the number of Warrant Shares issuable upon the exercise of this
Warrant (either in full or in part, as applicable) (if payment of the Exercise
Price were being made in cash) and (y) the Cashless Exercise Ratio (such manner
of exercise, a “Cashless Exercise”).

(iii)Notwithstanding the foregoing, (I) if (A) at any time during the Exercise
Period, the Warrantholder has not obtained any approval, exemption,
authorization or consent (including the expiration or termination of any waiting
periods, as applicable) from any Governmental Entity required pursuant to the
HSR Act, any other Antitrust Law or otherwise in connection with the exercise of
this Warrant in full and (B) the Warrantholder delivers a written notice to the
Corporation, informing the Corporation that the Warrantholder is actively
pursuing in good faith any such approval, exemption, authorization, consent,
expiration or termination, then

-9-

--------------------------------------------------------------------------------

 

the Expiration Time shall be deemed for all purposes hereunder not to have
occurred until the later of (x) March 27, 2026 and (y) the earlier of (i) the
Warrantholder ceasing to actively pursue in any material respect such approval,
exemption, authorization, consent, expiration or termination, (ii) any
Governmental Entity that must grant any such required approval, exemption,
authorization, consent, expiration or termination denying such grant and such
denial becoming final and non-appealable and (iii) September 27, 2026 and (II)
if at any time during the Exercise Period the Warrantholder has not exercised
this Warrant in full as a result of there being insufficient Warrant Shares
available for issuance or the lack of any required corporate approval, the
Expiration Time shall be extended until the date that is six months after the
Warrantholder is able to exercise this Warrant in respect of all vested Warrant
Shares.

(iv)If the Warrantholder does not exercise this Warrant in its entirety, the
Warrantholder shall be entitled to receive from the Corporation, upon request, a
new warrant of like tenor in substantially identical form for the purchase of
that number of Warrant Shares equal to the difference between the number of
Warrant Shares subject to this Warrant and the number of Warrant Shares as to
which this Warrant is so exercised.

(v)This Warrant, including with respect to its cancellation, is subject to the
terms and conditions of the Investment Agreement and the Stockholders
Agreement.  Without affecting in any manner any prior exercise of this Warrant
(or any Warrant Shares previously issued hereunder), if (a) the Investment
Agreement is terminated in accordance with Section 5.1 thereof or (b) the
Warrantholder delivers to the Corporation a written, irrevocable commitment not
to exercise this Warrant, the Corporation shall have no obligation to issue, and
the Warrantholder shall have no right to acquire, the cancelled portion of the
Warrant Shares under this Warrant.

4.Issuance of Warrant Shares; Authorization; Listing

.  Certificates for Equity Interests issued upon exercise of this Warrant shall
be issued no later than the fifth Business Day following the date of exercise of
this Warrant in accordance with its terms in the name of the Warrantholder and
shall be delivered to the Warrantholder; provided that, in lieu of such
certificates, the Corporation may issue such shares in book-entry form, in which
case a statement of book-entry interests will be delivered to the Warrantholder
within the aforementioned time period.  The Corporation hereby represents and
warrants that any Equity Interests issued upon the exercise of this Warrant in
accordance with the provisions of Section 3 will be validly issued, fully paid
and nonassessable and free of any liens or encumbrances (other than liens or
encumbrances created by the Transaction Documents, arising as a matter of
applicable law or created by or at the direction of the Warrantholder or any of
its Affiliates).  The Equity Interests so issued shall be deemed for all
purposes to have been issued to the Warrantholder as of the close of business on
the date on which this Warrant and payment of the Exercise Price are delivered
to the Corporation in accordance with the terms of this Warrant, notwithstanding
that the stock transfer books of the Corporation may then be closed or
certificates or statements of book-entry interest representing such Equity
Interests may not be actually delivered on such date.  The Corporation shall at
all times reserve and keep available, out of its authorized but unissued Equity
Interests, solely for the purpose of providing for the exercise of this Warrant,
the aggregate Equity Interests then issuable upon exercise of this Warrant in
full (disregarding whether or not this Warrant is exercisable by its terms at
any such time).  The Corporation shall, at its sole expense, procure, subject to
issuance or notice of issuance, the listing of any Equity Interests issuable
upon exercise of this Warrant on

-10-

--------------------------------------------------------------------------------

 

the principal stock exchange on which such Equity Interests are then listed or
traded, promptly after such Equity Interests are eligible for listing thereon.

5.No Fractional Shares or Scrip

.  No fractional Warrant Shares or other Equity Interests or scrip representing
fractional Warrant Shares or other Equity Interests shall be issued upon any
exercise of this Warrant.  In lieu of any fractional share to which a
Warrantholder would otherwise be entitled, the Warrantholder shall be entitled
to receive a cash payment equal to the Market Price of the Common Stock or such
other Equity Interests on the last trading day preceding the date of exercise
less the Exercise Price for such fractional share.

6.No Rights as Stockholders; Transfer Books

.  Without limiting in any respect the provisions of the Investment Agreement or
the Stockholders Agreement and except as otherwise provided by the terms of this
Warrant, this Warrant does not entitle the Warrantholder to (i) receive
dividends or other distributions, (ii) consent to any action of the stockholders
of the Corporation, (iii) receive notice of or vote at any meeting of the
stockholders, (iv) receive notice of any other proceedings of the Corporation or
(v) exercise any other rights whatsoever, in any such case, as a stockholder of
the Corporation prior to the date of exercise hereof.

7.Charges, Taxes and Expenses

.  Issuance of this Warrant and issuance of certificates for Equity Interests to
the Warrantholder upon the exercise of this Warrant shall be made without charge
to the Warrantholder for any issue or transfer tax (other than taxes in respect
of any transfer occurring contemporaneously therewith) or other incidental
expense in respect of the issuance of such certificates, all of which taxes and
expenses shall be paid by the Corporation.

8.Transfer/Assignment

.

(i)This Warrant may only be transferred to a Permitted Transferee of Amazon in
accordance with the terms of the Stockholders Agreement.  The Warrant Shares may
only be transferred in accordance with the terms of the Stockholders
Agreement.  Subject to compliance with the first two sentences of this Section
8, the legend as set forth on the cover page of this Warrant and the terms of
the Stockholders Agreement, this Warrant and all rights hereunder are
transferable, in whole or in part, upon the books of the Corporation by the
registered holder hereof in person or by duly authorized attorney, and a new
Warrant shall be made and delivered by the Corporation, of the same tenor and
date as this Warrant but registered in the name of one or more transferees, upon
surrender of this Warrant, duly endorsed, to the office or agency of the
Corporation described in Section 3.  If the transferring holder does not
transfer the entirety of its rights to purchase all Warrant Shares hereunder,
such holder shall be entitled to receive from the Corporation a new Warrant in
substantially identical form for the purchase of that number of Warrant Shares
as to which the right to purchase was not transferred.  All expenses (other than
stock transfer taxes) and other charges payable in connection with the
preparation, execution and delivery of the new Warrants pursuant to this Section
8 shall be paid by the Corporation, other than the costs and expenses of counsel
or any other advisor to the Warrantholder and its transferee.

(ii)If and for so long as required by the Investment Agreement, this Warrant
shall contain a legend as set forth in Section 4.2 of the Investment Agreement.

-11-

--------------------------------------------------------------------------------

 

9.Exchange and Registry of Warrant

.  This Warrant is exchangeable, subject to applicable securities laws, upon the
surrender hereof by the Warrantholder to the Corporation, for a new warrant or
warrants of like tenor and representing the right to purchase the same aggregate
number of Warrant Shares.  The Corporation shall maintain a registry showing the
name and address of the Warrantholder as the registered holder of this
Warrant.  This Warrant may be surrendered for exchange or exercise, in
accordance with its terms, at the office of the Corporation, and the Corporation
shall be entitled to rely in all respects, prior to written notice to the
contrary, upon such registry.

10.Loss, Theft, Destruction or Mutilation of Warrant

.  Upon receipt by the Corporation of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant, and in the case of
any such loss, theft or destruction, upon receipt of a bond, indemnity or
security reasonably satisfactory to the Corporation, or, in the case of any such
mutilation, upon surrender and cancellation of this Warrant, the Corporation
shall make and deliver, in lieu of such lost, stolen, destroyed or mutilated
Warrant, a new Warrant of like tenor and representing the right to purchase the
same aggregate number of Warrant Shares as provided for in such lost, stolen,
destroyed or mutilated Warrant.

11.Saturdays, Sundays, Holidays, etc

.  If the last or appointed day for the taking of any action or the expiration
of any right required or granted herein shall not be a Business Day, then such
action may be taken or such right may be exercised on the next succeeding day
that is a Business Day.

12.Adjustments and Other Rights

.  The Exercise Price and Warrant Shares issuable upon exercise of this Warrant
shall be subject to adjustment from time to time as follows; provided that if
more than one subsection of this Section 12 is applicable to a single event, the
subsection shall be applied that produces the largest adjustment and no single
event shall cause an adjustment under more than one subsection of this Section
12 so as to result in duplication.

(i)Stock Splits, Subdivisions, Reclassifications or Combinations.  If the
Corporation shall at any time or from time to time (a) declare, order, pay or
make a dividend or make a distribution on its Common Stock in shares of Common
Stock, (b) split, subdivide or reclassify the outstanding shares of Common Stock
into a greater number of shares or (c) combine or reclassify the outstanding
shares of Common Stock into a smaller number of shares, the number of Warrant
Shares issuable upon exercise of this Warrant at the time of the record date for
such dividend or distribution or the effective date of such split, subdivision,
combination or reclassification shall be proportionately adjusted so that the
Warrantholder immediately after such record date or effective date, as the case
may be, shall be entitled to purchase the number of shares of Common Stock which
such holder would have owned or been entitled to receive in respect of the
shares of Common Stock subject to this Warrant after such date had this Warrant
been exercised in full immediately prior to such record date or effective date,
as the case may be (disregarding whether or not this Warrant had been
exercisable by its terms at such time).  In the event of such adjustment, the
Exercise Price in effect at the time of the record date for such dividend or
distribution or the effective date of such split, subdivision, combination or
reclassification shall be immediately adjusted to the number obtained by
dividing (x) the product of (1) the number of Warrant Shares issuable upon the
exercise of this Warrant in full before the adjustment determined pursuant to
the immediately preceding sentence (disregarding whether or

-12-

--------------------------------------------------------------------------------

 

not this Warrant was exercisable by its terms at such time) and (2) the Exercise
Price in effect immediately prior to the record or effective date, as the case
may be, for the dividend, distribution, split, subdivision, combination or
reclassification giving rise to such adjustment by (y) the new number of Warrant
Shares issuable upon exercise of the Warrant in full determined pursuant to the
immediately preceding sentence (disregarding whether or not this Warrant is
exercisable by its terms at such time).

(ii)Certain Issuances of Common Shares or Convertible Securities.  If the
Corporation shall at any time or from time to time issue shares of Common Stock
(or rights or warrants or any other securities or rights exercisable or
convertible into or exchangeable (collectively, a “conversion”) for shares of
Common Stock) (collectively, “convertible securities”) (other than in Permitted
Transactions or a transaction to which the adjustments set forth in subsection
(i) of this Section 12 are applicable), without consideration or at a
consideration per share (or having a conversion price per share) that is less
than 100% of the Market Price of Common Stock immediately prior to the date of
the agreement on pricing of such shares (or of such convertible securities)
(such date of agreement, the “Pricing Date”) other than as a result of the
payment, deduction or application of customary discounts, commissions, spreads,
fees or other similar amounts as determined by, or agreed to with, the
underwriter(s), placement agent(s) or other person(s) performing similar
functions in connection with such issuance then, in such event:

(A)the number of Warrant Shares issuable upon the exercise of this Warrant
immediately prior to the Pricing Date (the “Initial Number”) shall be increased
to the number obtained by multiplying the Initial Number by a fraction (I) the
numerator of which shall be the sum of (x) the number of shares of Common Stock
outstanding immediately prior to the Pricing Date and (y) the number of
additional shares of Common Stock issued (or into which convertible securities
may be converted) and (II) the denominator of which shall be the sum of (x) the
number of shares of Common Stock outstanding immediately prior to the Pricing
Date and (y) the number of shares of Common Stock (rounded to the nearest whole
share) which the Aggregate Consideration in respect of such issuance of shares
of Common Stock (or convertible securities) would purchase at the Market Price
of Common Stock immediately prior to the Pricing Date; and

(B)the Exercise Price payable upon exercise of this Warrant shall be adjusted by
multiplying such Exercise Price in effect immediately prior to the Pricing Date
by a fraction, the numerator of which shall be the number of shares of Common
Stock issuable upon exercise of this Warrant in full immediately prior to the
adjustment pursuant to clause (A) above (disregarding whether or not this
Warrant was exercisable by its terms at such time), and the denominator of which
shall be the number of shares of Common Stock issuable upon exercise of this
Warrant in full immediately after the adjustment pursuant to clause (A) above
(disregarding whether or not this Warrant is exercisable by its terms at such
time).

For purposes of the foregoing, (1) the “Aggregate Consideration” in respect of
such issuance of shares of Common Stock (or convertible securities) shall be
deemed to be equal to the sum of the net offering price (before deduction of any
related expenses payable to third parties, including discounts and commissions)
of all such shares of Common Stock and convertible securities, plus the
aggregate amount, if any, payable upon conversion of any such convertible

-13-

--------------------------------------------------------------------------------

 

securities (assuming conversion in accordance with their terms immediately
following their issuance (and further assuming for this purpose that such
convertible securities are convertible at such time)); (2) in the case of the
issuance of such shares of Common Stock or convertible securities for, in whole
or in part, any non-cash property (or in the case of any non-cash property
payable upon conversion of any such convertible securities), the consideration
represented by such non-cash property shall be deemed to be the Market Price (in
the case of securities) and/or Fair Market Value (in all other cases), as
applicable, of such non-cash property as of immediately prior to the Pricing
Date (before deduction of any related expenses payable to third parties,
including discounts and commissions); (3) on any increase in the number of
shares of Common Stock deliverable upon conversion of any such issued
convertible securities, and/or any decrease in the consideration receivable by
the Corporation in respect of any such conversion (each, a “Post-Issuance
Adjustment”), then, to the extent that, in respect of the same facts and events,
the adjustment provisions set forth in this Section 12 (excluding this clause
(3)) do not result in a proportionate increase in the number of Warrant Shares
issuable upon the exercise of this Warrant, and/or a proportionate decrease in
the Exercise Price payable upon exercise of this Warrant, in each case equal to
or greater than the proportionate increase and/or decrease, respectively, in
respect of such convertible securities, then the number of Warrant Shares
issuable, and the Exercise Price payable, upon exercise of this Warrant, in each
case then in effect, shall forthwith be readjusted to such number of Warrant
Shares and such Exercise Price as would have been obtained had the Post-Issuance
Adjustment been effective in respect of such convertible securities as of
immediately prior to the Pricing Date of such convertible securities; (4) if the
Exercise Price and the number of Warrant Shares issuable upon exercise of this
Warrant shall have been adjusted upon the issuance of any convertible securities
in accordance with this Section 12, subject to clause (3) above, no further
adjustment of the Exercise Price and the number of Warrant Shares issuable upon
exercise of this Warrant shall be made for the actual issuance of shares of
Common Stock upon the actual conversion of such convertible securities in
accordance with their terms; and (5) “Permitted Transactions” shall consist of
(a) issuances of shares of Common Stock (including upon exercise of options) to
directors, advisors, employees or consultants of the Corporation pursuant to a
stock option plan, employee stock purchase plan, restricted stock plan, other
employee benefit plan or other similar compensatory agreement or arrangement
approved by the Board of Directors, (b) issuances of shares of Common Stock in
accordance with or pursuant to the Convertible Notes, the Convertible Note
Warrants or the Issued Amazon Warrants and (c) the exercise of this
Warrant.  Any adjustment made pursuant to this Section 12(ii) shall become
effective immediately upon the date of such issuance.  For the avoidance of
doubt, no increase to the Exercise Price or decrease in the number of Warrant
Shares issuable upon exercise of this Warrant shall be made pursuant to this
Section 12(ii).

(iii)Distributions.  If the Corporation shall fix a record date for the making
of a dividend or other distribution (by spin-off or otherwise) on shares of
Common Stock, whether in cash, Equity Interests of the Corporation, other
securities of the Corporation, evidences of indebtedness of the Corporation or
any other Person or any other property (including Equity Interests, other
securities or evidences of indebtedness of a subsidiary), or any combination
thereof, excluding (A) dividends or distributions subject to adjustment pursuant
to Section 12(i) or (B) dividends or distributions of rights in connection with
the adoption of a stockholder rights plan in customary form (including with
respect to the receipt of such rights in respect of shares of Common Stock
(including Warrant Shares) issued subsequent to the initial dividend or
distribution of such rights), then in each such case, the number of Warrant
Shares issuable upon exercise of

-14-

--------------------------------------------------------------------------------

 

this Warrant in full (disregarding whether or not this Warrant had been
exercisable by its terms at such time) shall be increased by multiplying such
number of Warrant Shares by a fraction, the numerator of which is the Market
Price per share of Common Stock on such record date and the denominator of which
is the Market Price per share of Common Stock on such record date less the Fair
Market Value of the cash and/or any other property, as applicable, to be so paid
or distributed in such dividend or distribution in respect of one share of
Common Stock (in each case as of the record date of such dividend or
distribution); such adjustment shall take effect on the record date for such
dividend or distribution.  In the event of such adjustment, the Exercise Price
shall immediately be decreased by multiplying such Exercise Price by a fraction,
the numerator of which is the number of Warrant Shares issuable upon the
exercise of this Warrant in full immediately prior to such adjustment
(disregarding whether or not this Warrant was exercisable by its terms at such
time), and the denominator of which is the new number of Warrant Shares issuable
upon exercise of this Warrant determined in accordance with the immediately
preceding sentence.  Notwithstanding the foregoing, in the event that the Fair
Market Value of the cash and/or any other property, as applicable, to be so paid
or distributed in such dividend or distribution in respect of one share of
Common Stock (in each case as of the record date of such dividend or
distribution) is equal to or greater than the Market Price per share of Common
Stock on such record date, then proper provision shall be made such that upon
exercise of this Warrant, the Warrantholder shall receive, in addition to the
applicable Warrant Shares, the amount and kind of such cash and/or any other
property such Warrantholder would have received had such Warrantholder exercised
this Warrant immediately prior to such record date (disregarding whether or not
this Warrant had been exercisable by its terms at such time).  For purposes of
the foregoing, in the event that such dividend or distribution in question is
ultimately not so made, the Exercise Price and the number of Warrant Shares
issuable upon exercise of this Warrant then in effect shall be readjusted,
effective as of the date when the Board of Directors determines not to make such
dividend or distribution, to the Exercise Price that would then be in effect and
the number of Warrant Shares that would then be issuable upon exercise of this
Warrant if such record date had not been fixed.  For the avoidance of doubt, no
increase to the Exercise Price or decrease in the number of Warrant Shares
issuable upon exercise of this Warrant shall be made pursuant to this Section
12(iii).

Notwithstanding the foregoing provisions of this Section 12(iii), in the event
that all or any portion of any such dividend or other distribution is in Other
Voting Securities, then, with respect to such dividend or distribution (or such
portion thereof that is in Other Voting Securities, as applicable), the
Warrantholder shall have the option, exercisable in writing delivered to the
Corporation within seven (7) Business Days of such Warrantholder’s receipt of
the Corporation’s notice pursuant to Section 12(x) relating to such dividend or
other distribution, to elect (1) for the foregoing adjustments set forth in this
Section 12(iii) to apply with respect to such dividend or distribution (or such
portion thereof that is in Other Voting Securities, as applicable) or (2) in
lieu of the foregoing adjustments set forth in this Section 12(iii) with respect
to such dividend or distribution (or such portion thereof that is in Other
Voting Securities, as applicable), but, for all purposes of this clause (2),
after giving effect to the foregoing adjustments set forth in this Section
12(iii) with respect to any portion of such dividend or distribution that is in
securities, cash and/or any other property, in each case other than Other Voting
Securities, for its right to receive Warrant Shares upon exercise of this
Warrant to be converted, effective as of the record date of such dividend or
distribution, into the right to exercise this Warrant to acquire such Warrant
Shares plus the Other Voting Securities that such Warrant Shares would have been
entitled to receive upon consummation of such dividend or distribution, assuming
the exercise in full of this Warrant

-15-

--------------------------------------------------------------------------------

 

immediately prior to such record date (disregarding whether or not this Warrant
was exercisable by its terms at such time); provided that for purposes of this
clause (2), (x) the number and type of Other Voting Securities so deliverable
upon any exercise of this Warrant shall be adjusted to take into account any
stock or security dividends, splits, reverse splits, spin-offs, split-ups,
mergers, reclassifications, reorganizations, recapitalizations, combinations or
exchanges of securities and the like from and after the consummation of such
dividend or distribution in question and at or prior to such exercise of this
Warrant and (y) with respect to any such Other Voting Securities that are
described in clause (ii) of the definition of Other Voting Securities, the terms
of such Other Voting Securities, as issued upon exercise of this Warrant, shall
take into account any anti-dilution or other adjustments that would have been
applicable to such Other Voting Securities had such Other Voting Securities been
outstanding from and after the consummation of such dividend or distribution in
question.  In the event that such dividend or distribution in question (or such
portion thereof that is in Other Voting Securities, as applicable) is ultimately
not so made, this Warrant shall be readjusted, effective as of the date when the
Board of Directors determines not to make such dividend or distribution (or such
portion thereof that is in Other Voting Securities, as applicable), as though
the record date thereof had not been fixed.

(iv)Repurchases.  If the Corporation or any subsidiary thereof shall at any time
or from time to time effect Repurchases, the Exercise Price then in effect and
the number of Warrant Shares issuable upon the exercise of this Warrant shall be
immediately adjusted, in each case in accordance with the foregoing provisions
of this Section 12, as if, in lieu of such Repurchases, the Corporation had (A)
first, declared and paid a dividend, in cash, on shares of Common Stock in an
aggregate amount equal to the Assumed Payment Amount, with a record date as of
the trading day immediately preceding the first public disclosure of the
Corporation’s (or such subsidiary’s) intent to effect such Repurchase, and (B)
second, effected a reverse-split of Common Stock, in the proportion required to
reduce the number of shares of Common Stock outstanding from (1) the number of
such shares outstanding immediately prior to the first purchase of Equity
Interests comprising such Repurchases to (2) the number of such shares
outstanding immediately following the last purchase of Equity Interests
comprising such Repurchases (in the case of this clause (B), with such
adjustments as are appropriate to exclude the effect of any issuances of Equity
Interests, and any dividends, distributions, splits, subdivisions,
reclassifications and combinations subject to adjustment pursuant to Section
12(i), in each case from and after the first purchase of Equity Interests
comprising such Repurchases and at or prior to the last purchase of Equity
Interests comprising such Repurchases).  For the avoidance of doubt, no increase
to the Exercise Price or decrease in the number of Warrant Shares issuable upon
exercise of this Warrant shall be made pursuant to this Section 12(iv).  For
purposes of the foregoing, the “Assumed Payment Amount” with respect to any
Repurchases shall mean the aggregate Market Price (in the case of securities)
and/or Fair Market Value (in the case of cash and/or any other property), as
applicable, as of such Repurchases, of the aggregate consideration paid to
effect such Repurchases.

(v)Business Combination Transactions.  In case of any Business Combination, or
reclassification of Common Stock (other than a reclassification of Common Stock
subject to adjustment pursuant to Section 12(i)), notwithstanding anything to
the contrary contained herein, (a) the Corporation shall notify the
Warrantholder in writing of such Business Combination or reclassification as
promptly as practicable (and in any event no later than ten (10) Business Days
prior to the effectiveness thereof) and (b) the Warrantholder’s right to receive
Warrant Shares upon

-16-

--------------------------------------------------------------------------------

 

exercise of this Warrant shall be converted, effective upon the occurrence of
such Business Combination or reclassification, into the right to exercise this
Warrant to acquire the number of shares of stock or other securities or property
(including cash) that the Common Stock issuable (at the time of such Business
Combination or reclassification) upon exercise of this Warrant immediately prior
to such Business Combination or reclassification would have been entitled to
receive upon consummation of such Business Combination or reclassification.  In
determining the kind and amount of stock, securities or the property receivable
upon exercise of this Warrant upon and following adjustment pursuant to this
paragraph, if the holders of Common Stock have the right to elect the kind or
amount of consideration receivable upon consummation of such Business
Combination, then the Warrantholder shall have the right to make the same
election upon exercise of this Warrant with respect to the number of shares of
stock or other securities or property which the Warrantholder shall receive upon
exercise of this Warrant.  The Corporation, or the Person or Persons formed by
the applicable Business Combination or reclassification, or that acquire(s) the
applicable shares of Common Stock, as the case may be, shall make lawful
provisions to establish such rights and to provide for such adjustments that,
for events from and after such Business Combination or reclassification, shall
be as nearly equivalent as possible to the rights and adjustments provided for
herein, and the Corporation shall not be a party to or permit any such Business
Combination or reclassification to occur unless such provisions are made as a
part of the terms thereof.

(vi)Top-Up Adjustment.  If the Corporation shall at any time or from time to
time prior to the Expiration Time issue shares of Common Stock to (A) any holder
of the Convertible Notes upon the conversion of such Convertible Notes (net of
any shares of Common Stock delivered to the Corporation upon the exercise of the
Call Options in connection with such conversion of the Convertible Notes) or (B)
any holder of the Convertible Note Warrants upon exercise of the Convertible
Note Warrants (such net shares of Common Stock issued at such time to such
holders, the “New Shares” and such issuance, a “Top-Up Issuance”), then the
Corporation shall deliver notice of such issuance to the Warrantholder no later
than five (5) Business Days after such issuance and the number of Warrant Shares
issuable upon the exercise of this Warrant shall be increased by an amount equal
to the Top-Up Number.  In the event that the Corporation (1) refinances any
Convertible Notes with other notes convertible into Common Stock (the
“Refinancing Convertible Notes”) and/or (2) replaces any Convertible Note
Warrants with other warrants issued in connection with the issuance of such
Refinancing Convertible Notes (the “Replacement Warrants”), the top-up
adjustment set forth in this Section 12(vi) shall apply, mutatis mutandis, with
respect to any new shares of Common Stock issued by the Corporation upon the
conversion of such Refinancing Convertible Notes or upon the exercise of such
Replacement Warrants, with the “New Shares” in that circumstance being the
number of new shares of Common Stock issued upon the conversion of such
Refinancing Convertible Notes (net of any shares of Common Stock delivered to
the Corporation in respect of any call options or other hedging arrangement put
in place by the Corporation in connection with such Refinancing Convertible
Notes (“Replacement Hedging Arrangement”)) or upon the exercise of the
Replacement Warrants, as applicable.

For the avoidance of doubt, for purposes of determining the number of “New
Shares” issued by the Corporation pursuant to the conversion of any Convertible
Notes (or any Refinancing Convertible Notes), the Corporation shall not be
deemed to be issuing “New Shares” to the extent the Corporation obtains an
equivalent number of shares of Common Stock upon exercise of the

-17-

--------------------------------------------------------------------------------

 

Call Options (or any Replacement Hedging Arrangement) and delivers such shares
of Common Stock to the holders of such Convertible Notes (or the holders of such
Refinancing Convertible Notes, as applicable) upon the conversion thereof;
provided, however, that, for the avoidance of doubt, this exclusion shall not
apply to issuances of shares of Common Stock by the Corporation the proceeds of
which are used to finance the payment in cash of the strike price of the Call
Options (or pursuant to any Replacement Hedging Arrangement, as applicable).

(vii)Rounding of Calculations; Minimum Adjustments.  All calculations under this
Section 12 shall be made to the nearest one-hundredth (1/100th) of a cent or to
the nearest one-hundredth (1/100th) of a share, as the case may be.  Any
provision of this Section 12 to the contrary notwithstanding, no adjustment in
the Exercise Price or the number of Warrant Shares into which this Warrant is
exercisable shall be made if the amount of such adjustment would be less than
$0.01 or one-hundredth (1/100th) of a share of Common Stock, but any such amount
shall be carried forward and an adjustment with respect thereto shall be made at
the time of and together with any subsequent adjustment which, together with
such amount and any other amount or amounts so carried forward, shall aggregate
$0.01 or 1/100th of a share of Common Stock, or more.

(viii)Timing of Issuance of Additional Securities Upon Certain Adjustments.  In
any case in which (a) the provisions of this Section 12 shall require that an
adjustment (the “Subject Adjustment”) shall become effective immediately after a
record date (the “Subject Record Date”) for an event and (b) the Warrantholder
exercises this Warrant after the Subject Record Date and before the consummation
of such event, the Corporation may defer until the consummation of such event
(i) issuing to such Warrantholder the incrementally additional shares of Common
Stock or other property issuable upon such exercise by reason of the Subject
Adjustment and (ii) paying to such Warrantholder any amount of cash in lieu of a
fractional share of Common Stock; provided, however, that the Corporation upon
request shall promptly deliver to such Warrantholder a due bill or other
appropriate instrument evidencing such Warrantholder’s right to receive such
additional shares (or other property, as applicable), and such cash, upon the
consummation of such event.

(ix)Statement Regarding Adjustments.  Whenever the Exercise Price or the Warrant
Shares into which this Warrant is exercisable shall be adjusted as provided in
Section 12, the Corporation shall forthwith prepare a statement showing in
reasonable detail the facts requiring such adjustment and the Exercise Price
that shall be in effect and the Warrant Shares into which this Warrant shall be
exercisable after such adjustment, and cause a copy of such statement to be
delivered to the Warrantholder as promptly as practicable.

(x)Notice of Adjustment Event.  In the event that the Corporation shall propose
to take any action of the type described in this Section 12 (but only if the
action of the type described in this Section 12 would result in an adjustment in
the Exercise Price or the Warrant Shares into which this Warrant is exercisable
or a change in the type of securities or property to be delivered upon exercise
of this Warrant), the Corporation shall provide written notice to the
Warrantholder, which notice shall specify the record date, if any, with respect
to any such action and the approximate date on which such action is to take
place.  Such notice shall also set forth the facts with respect thereto as shall
be reasonably necessary to indicate the effect on the Exercise Price and the
number, kind or class of shares or other securities or property which shall be

-18-

--------------------------------------------------------------------------------

 

deliverable upon exercise of this Warrant.  In the case of any action which
would require the fixing of a record date, such notice shall be given at least
ten (10) days prior to the date so fixed.  In case of all other action, such
notice shall be given at least ten (10) days prior to the taking of such
proposed action unless the Corporation reasonably determines in good faith that,
given the nature of such action, the provision of such notice at least ten (10)
days in advance is not reasonably practicable from a timing perspective, in
which case such notice shall be given as far in advance prior to the taking of
such proposed action as is reasonably practicable from a timing perspective.

(xi)Adjustment Rules.  Any adjustments pursuant to this Section 12 shall be made
successively whenever an event referred to herein shall occur.  If an adjustment
in the Exercise Price made hereunder would reduce the Exercise Price to an
amount below par value of the Common Stock, then such adjustment in the Exercise
Price made hereunder shall reduce the Exercise Price to the par value of the
Common Stock.

(xii)No Impairment.  The Corporation shall not, by amendment of its certificate
of incorporation, bylaws or any other organizational document, or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms to be observed or performed
hereunder by the Corporation, but shall at all times in good faith assist in the
carrying out of all the provisions of this Warrant.  In furtherance and not in
limitation of the foregoing, the Corporation shall not take or permit to be
taken any action which would entitle the Warrantholder to an adjustment under
this Section 12 if the total number of shares of Common Stock issuable after
such action upon exercise of this Warrant in full (disregarding whether or not
this Warrant is exercisable by its terms at such time), together with all shares
of Common Stock then outstanding and all shares of Common Stock then issuable
upon the exercise in full of any and all outstanding Equity Interests
(disregarding whether or not any such Equity Interests are exercisable by their
terms at such time) would exceed the total number of shares of Common Stock then
authorized by its certificate of incorporation.

(xiii)Proceedings Prior to Any Action Requiring Adjustment.  As a condition
precedent to the taking of any action which would require an adjustment pursuant
to this Section 12, the Corporation shall take any and all action which may be
necessary, including obtaining regulatory or other governmental, The NASDAQ
Global Select Market or other applicable securities exchange, corporate or
stockholder approvals or exemptions, in order that the Corporation may
thereafter validly and legally issue as fully paid and nonassessable all shares
of Common Stock, or all other securities or other property, that the
Warrantholder is entitled to receive upon exercise of this Warrant pursuant to
this Section 12.

13.Mandatory Exercise Upon Change of Control

.  Notwithstanding anything to the contrary contained herein, in the event of
the consummation prior to the Expiration Time of a Business Combination where
all outstanding shares of Common Stock are exchanged solely for cash
consideration (other than, for the avoidance of doubt, shares held as treasury
stock, shares with respect to which appraisal or dissenter rights apply and
shares that are customarily cancelled in a Business Combination of such type)
(“Qualifying Business Combination”), the Corporation shall have the right (a) if
the consideration per share of Common Stock to be received by the holders of
Common Stock in such Qualifying Business Combination is greater than the
Exercise Price, to cause the Warrantholder to exercise this Warrant with respect
to all Warrant Shares as of

-19-

--------------------------------------------------------------------------------

 

the consummation of such Qualifying Business Combination and (b) if the
consideration per share of Common Stock to be received by the holders of Common
Stock in such Qualifying Business Combination is less than or equal to the
Exercise Price, to cause this Warrant to be automatically and immediately
cancelled and terminated as of the consummation of such Qualifying Business
Combination with respect to all Warrant Shares; provided that the Corporation
must give written notice to the Warrantholder at least ten (10) Business Days
prior to the date of consummation of such Qualifying Business Combination, which
notice shall specify the expected date on which such Qualifying Business
Combination is to take place and set forth the facts with respect thereto as
shall be reasonably necessary to indicate the amount of cash deliverable upon
exercise of this Warrant and to each outstanding share of Common Stock;
provided, further that the Corporation may only cause this Warrant to be
exercised or cancelled, as applicable, concurrently with the consummation of
such Qualifying Business Combination and the Warrantholder shall be entitled to
receive the cash consideration as determined pursuant to Section 12(v).  If the
Warrantholder is required to exercise this Warrant pursuant to this Section 13,
the Warrantholder shall notify the Corporation within five (5) Business Days
after receiving the Corporation’s written notice described above in this Section
13 whether it is electing to exercise this Warrant through a Cash Exercise or a
Cashless Exercise.  If the Warrantholder (i) does not provide such notice within
five (5) Business Days after receiving the Corporation’s written notice
described above in this Section 13, or (ii) elects a Cash Exercise but does not
pay the applicable Exercise Price for the Warrant Shares thereby purchased to
the Corporation upon the consummation of such Qualifying Business Combination
then, in either such case, the Corporation shall effect the exercise of this
Warrant through a Cashless Exercise.

14.Beneficial Ownership Limitation.  

(a)Notwithstanding anything in this Warrant to the contrary, the Corporation
shall not honor any exercise of this Warrant, and a Warrantholder shall not have
the right to exercise any portion of this Warrant, to the extent that, after
giving effect to an attempted exercise set forth on an applicable Notice of
Exercise, such Warrantholder (together with such Warrantholder’s Affiliates, and
any other Person whose beneficial ownership of Common Stock would be aggregated
with the Warrantholder’s for purposes of Section 13(d) or Section 16 of the
Exchange Act, and any other applicable regulations of the SEC, including any
“group” of which the Warrantholder is a member (the foregoing, “Attribution
Parties”)) would beneficially own a number of shares of Common Stock in excess
of the Beneficial Ownership Limitation.  Except as set forth in the immediately
preceding sentence, for purposes of the foregoing sentence, the number of shares
of Common Stock beneficially owned by such Warrantholder and its Attribution
Parties shall include the number of Warrant Shares issuable under the Notice of
Exercise with respect to which such determination is being made, but shall
exclude the number of shares of Common Stock which are issuable upon
(a) exercise of the remaining, unexercised portion of any Warrant beneficially
owned by such Warrantholder or any of its Attribution Parties, and (b) exercise
or conversion of the unexercised or unconverted portion of any other securities
of the Corporation (including any warrants) beneficially owned by such
Warrantholder or any of its Attribution Parties that are subject to a limitation
on conversion or exercise similar to the limitation contained herein.  Except as
set forth in the immediately preceding sentence, for purposes of
this Section 14, beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act and any other applicable regulations of the
SEC.  In addition, for purposes hereof, “group” has the meaning set forth in
Section 13(d) of the Exchange Act and

-20-

--------------------------------------------------------------------------------

 

the applicable regulations of the SEC.  For purposes of this Section 14, in
determining the number of outstanding shares of Common Stock, a Warrantholder
may rely on the number of outstanding shares of Common Stock as stated in the
most recent of the following: (x) the Corporation’s most recent periodic or
annual filing with the SEC, as the case may be, (y) a more recent public
announcement by the Corporation that is filed with the SEC, or (z) a more recent
notice by the Corporation or the Corporation’s transfer agent to the
Warrantholder setting forth the number of shares of Common Stock then
outstanding.  Upon the written request of a Warrantholder (which may be by
email), the Corporation shall, within three (3) Trading Days thereof, confirm in
writing to such Warrantholder (which may be via email) the number of shares of
Common Stock then outstanding.  In any case, the number of outstanding shares of
Common Stock shall be determined after giving effect to any actual conversion or
exercise of securities of the Corporation, including exercise of this Warrant,
by such Warrantholder or its Attribution Parties since the date as of which such
number of outstanding shares of Common Stock was last publicly reported or
confirmed to the Warrantholder.  The Corporation shall be entitled to rely on
representations made to it by the Warrantholder in any Notice of Exercise
regarding its Beneficial Ownership Limitation.  The Warrantholder acknowledges
that the Warrantholder is solely responsible for any schedules or statements
required to be filed by it in accordance with Section 13(d) or Section 16(a) of
the Exchange Act.

(b)The “Beneficial Ownership Limitation” shall initially be 4.999% of the number
of shares of the Common Stock outstanding immediately after giving effect to the
issuance of shares of Common Stock pursuant to such Notice of Exercise (to the
extent permitted pursuant to this Section 14); provided, however, that by
written notice to the Corporation, which will not be effective until the 61st
day after such notice is given by the Warrantholder to the Corporation, the
Warrantholder may waive or amend the provisions of this Section 14 to change the
Beneficial Ownership Limitation to any other number, and the provisions of
this Section 14 shall continue to apply.  Upon any such waiver or amendment to
the Beneficial Ownership Limitation, the Beneficial Ownership Limitation may not
be further waived or amended by the Warrantholder without first providing the
minimum written notice required by the immediately preceding
sentence.  Notwithstanding the foregoing, at any time following notice of a
Change of Control Transaction under Section 12(v) with respect to a Change of
Control Transaction that is pursuant to any tender offer or exchange offer (by
the Corporation or another Person (other than the Warrantholder or any Affiliate
of the Warrantholder)), the Warrantholder may waive or amend the Beneficial
Ownership Limitation effective immediately upon written notice to the
Corporation and may reinstitute a Beneficial Ownership Limitation at any time
thereafter effective immediately upon written notice to the Corporation.  

(c)None of the provisions of this Section 14 shall restrict in any way the
number of shares of Common Stock which the Warrantholder may receive or
beneficially own in order to determine the amount of securities or other
consideration that the Warrantholder may receive in the event of a Change of
Control Transaction as contemplated in Section 12(v) of this Warrant.

15.Governing Law and Jurisdiction

.  This Warrant shall be governed by, and construed and enforced in accordance
with, the laws of the State of Delaware, without regard to any choice or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware.  In

-21-

--------------------------------------------------------------------------------

 

addition, each of the parties (a) submits to the personal jurisdiction of the
Delaware Court of Chancery in and for New Castle County, or in the event (but
only in the event) that such Delaware Court of Chancery does not have subject
matter jurisdiction over such dispute, the United States District Court for the
District of Delaware, or in the event (but only in the event) that such United
States District Court also does not have jurisdiction over such dispute, any
Delaware State court sitting in New Castle County, in the event any dispute
(whether in contract, tort or otherwise) arises out of this Warrant or the
transactions contemplated hereby, (b) irrevocably waives the defense of an
inconvenient forum or lack of jurisdiction to the maintenance of any claim,
action or proceeding relating to this Warrant or the transactions contemplated
hereby and agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court and (c)
agrees that it shall not bring any claim, action or proceeding relating to this
Warrant or the transactions contemplated hereby in any court other than the
Delaware Court of Chancery in and for New Castle County, or in the event (but
only in the event) that such Delaware Court of Chancery does not have subject
matter jurisdiction over such claim, action or proceeding, the United States
District Court for the District of Delaware, or in the event (but only in the
event) that such United States District Court also does not have jurisdiction
over such claim, action or proceeding, any Delaware State court sitting in New
Castle County.  Each party agrees that service of process upon such party in any
such claim, action or proceeding shall be effective if notice is given in
accordance with the provisions of this Warrant.

16.Binding Effect

.  This Warrant shall be binding upon any successors or assigns of the
Corporation.

17.Amendments

.  This Warrant may be amended and the observance of any term of this Warrant
may be waived only with the written consent of the Corporation and the
Warrantholder.

18.Notices

.  Any notice, request, instruction or other document to be given hereunder by
any party to the other shall be in writing and shall be deemed to have been duly
given (a) if sent by registered or certified mail in the United States, return
receipt requested, upon receipt, (b) if sent by nationally recognized overnight
air courier, one (1) Business Day after mailing, (c) if sent by email or
facsimile transmission, with a copy mailed on the same day in the manner
provided in clauses (a) or (b) of this Section 18 when transmitted and receipt
is confirmed, or (d) if otherwise personally delivered, when delivered.  All
notices hereunder shall be delivered as set forth below, or pursuant to such
other instructions as may be designated in writing by the party to receive such
notice.

If to the Corporation, to:

Atlas Air Worldwide Holdings, Inc.
2000 Westchester Avenue
Purchase, NY 10577
Fax:(914) 701-8333
Email:Adam.Kokas@atlasair.com
Attn:Adam R.  Kokas, EVP, General Counsel & Secretary

-22-

--------------------------------------------------------------------------------

 

with a copy to (which copy alone shall not constitute notice):

 

Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019
Fax:(212) 474-3700
Email:  dzoubek@cravath.com

jhochenberg@cravath.com
Attn:Damien R. Zoubek, Esq.
Jenny Hochenberg, Esq.

 

If to the Warrantholder, to:

Amazon.com, Inc.
410 Terry Avenue North
Seattle, WA 98109-5210
Attn:General Counsel
Fax:(206) 266-7010

with a copy to (which copy alone shall not constitute notice):

Sullivan & Cromwell LLP
1888 Century Park East, Suite 2100
Los Angeles, CA 90067
Attn:Eric M. Krautheimer
Fax:(212) 558-3588
Email:krautheimere@sullcrom.com

19.Entire Agreement

.  This Warrant and the form attached hereto, the Investment Agreement, the
other Transaction Documents and the Confidentiality Agreement (as defined in the
Investment Agreement) constitute the entire agreement, and supersede all other
prior agreements, understandings, representations and warranties, both written
and oral, between the parties, with respect to the subject matter hereof.

20.Specific Performance

.  The parties agree that failure of any party to perform its agreements and
covenants hereunder, including a party’s failure to take all actions as are
necessary on such party’s part in accordance with the terms and conditions of
this Warrant to consummate the transactions contemplated hereby, will cause
irreparable injury to the other party, for which monetary damages, even if
available, will not be an adequate remedy.  It is agreed that the parties shall
be entitled to equitable relief including injunctive relief and specific
performance of the terms hereof, without the requirement of posting a bond or
other security, and each party hereby consents to the issuance of injunctive
relief by any court of competent jurisdiction to compel performance of a party’s
obligations and to the granting by any court of the remedy of specific
performance of

-23-

--------------------------------------------------------------------------------

 

such party’s obligations hereunder, this being in addition to any other remedies
to which the parties are entitled at law or equity.

21.Limitation of Liability.  No provision hereof, in the absence of any
affirmative action by the Warrantholder to exercise this Warrant to purchase
Warrant Shares, and no enumeration herein of the rights or privileges of
Warrantholder, shall give rise to any liability of the Warrantholder, in its
capacity as such, for the purchase price of any Common Stock or as a stockholder
of the Corporation, whether such liability is asserted by the Corporation or by
creditors of the Corporation.

[Remainder of page intentionally left blank]

 

 

-24-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Corporation has caused this Warrant to be duly executed
by a duly authorized officer.

Dated: March 27, 2019

ATLAS AIR WORLDWIDE HOLDINGS, INC.

 

By:  /s/ Spencer Schwartz

Name:  Spencer Schwartz

Title:    EVP, CFO

 

Acknowledged and Agreed

AMAZON.COM, INC.

 

By:  /s/ Peter Krawiec

Name:  Peter Krawiec

Title:    Vice President

 

 

 

[Signature Page to Warrant]

--------------------------------------------------------------------------------

Annex A

[Form of Notice of Vesting]

Date:

TO: Amazon.com, Inc.

RE: Notice of Vesting Event

Reference is made to that certain Warrant to Purchase Common Stock, dated as of
March 27, 2019 (the “Warrant”), issued to Amazon.com, Inc., representing a
warrant to purchase 6,632,576 shares of common stock of Atlas Air Worldwide
Holdings, Inc.  (the “Corporation”).  Capitalized terms used herein without
definition are used as defined in the Warrant.

The undersigned hereby delivers notice to you that a Vesting Date occurred on
__________________, 20___ under the terms of the Warrant with respect to the
number of Warrant Shares set forth below.

 

A.

Vesting.  As of the Vesting Date referenced above, _________ Vesting Events have
occurred since the immediately preceding Vesting Date.  As of the Vesting Date
referenced above and since the later of the Issue Date and the immediately
preceding Vesting Date, the aggregate amount that the Corporation and/or its
Affiliates have received from Amazon and/or its Affiliates in connection with
one or more transactions (including payments from third parties to the
Corporation and/or its Affiliates in respect of any Charters (as defined in the
A&R ATSA) pursuant to the A&R ATSA, all of which payments have been deemed to be
payments by Amazon and/or Affiliates to the Corporation and/or its Affiliates
for purposes of vesting hereunder subject to clause (b) below), (a) other than
(x) for the leasing and operation of the Existing Aircraft (as defined in the
A&R ATSA) leased by Amazon and/or one of its Affiliates and operated by the
Corporation or a Corporation provider pursuant to the A&R ATSA and (y) payments
received as reimbursements of costs incurred by the Corporation and/or its
Affiliates on behalf of Amazon and/or its Affiliates pursuant to Section 2.6 of
the A&R ATSA (exclusive of any markup above actual cost by the Corporation
and/or its Affiliates) and (b) in the case of Charters, net of any amounts
related to fuel and any commissions or other remuneration paid by the
Corporation and/or its Affiliates to Amazon and/or its Affiliates, is:

 



$_______________.

 

B.

Vested Warrant Shares.  After giving effect to the vesting referenced in
Paragraph A above, the aggregate number of Warrant Shares issuable upon exercise
of the Warrant that have vested under the terms of the Warrant is:

 



________________.

 

C.

Exercised Warrant Shares.  The aggregate number of Warrant Shares issuable upon
exercise of the Warrant that have been exercised as of the date hereof is:

-A-1-

--------------------------------------------------------------------------------

 

 



________________.

 

D.

Unexercised Warrant Shares.  After giving effect to the vesting  referenced in
Paragraph A above, the aggregate number of Warrant Shares issuable upon exercise
of the Warrant that have vested but remain unexercised under the Warrant is:

 



________________.

 

[Signature Follows]




-A-2-

--------------------------------------------------------------------------------

 

 

ATLAS AIR WORLDWIDE HOLDINGS, INC.

 

By:  

 

Name:  

 

Title:  

 

 

-A-3-

--------------------------------------------------------------------------------

Annex B

[Form of Notice of Exercise]

Date:

TO: Atlas Air Worldwide Holdings, Inc.

RE: Election to Purchase Common Stock

The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby agrees to subscribe for and purchase the number of shares of Common Stock
set forth below covered by such Warrant.  The undersigned, in accordance with
Section 3 of the Warrant, hereby agrees to pay the aggregate Exercise Price for
such shares of Common Stock.  A new warrant evidencing the remaining shares of
Common Stock covered by such Warrant, but not yet subscribed for and purchased,
if any, should be issued in the name of the Warrantholder.

Number of shares of Common Stock with respect to which the Warrant is being
exercised (including shares to be withheld as payment of the Exercise Price
pursuant to Section 3(ii), if any):

______________________________________

Method of Payment of Exercise Price (note if cashless exercise pursuant to
Section 3(ii)(B)(ii) of the Warrant or cash exercise pursuant to Section
3(ii)(B)(i) of the Warrant):

______________________________________

Aggregate Exercise Price: ______________________________________

Holder:  

By:  

Name:  

Title:  

 

-B-1-